Citation Nr: 0636743	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  03-02 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date earlier than December 7, 
1999 for service connection for hearing loss.

2.  Entitlement to an effective date earlier than December 7, 
1999 for service connection for tinnitus.

3.  Entitlement to an initial evaluation for diabetes 
mellitus (DM) greater than 10 percent prior to February 23, 
2001 and greater than 20 percent from February 23, 2001.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to December 
1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in January 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2000, the RO issued a rating decision denying 
service connection for post-traumatic stress disorder (PTSD), 
bilateral hearing loss, and tinnitus.  The veteran submitted 
a notice of disagreement as to these issues in March 2000.  
In addition, he identified the issue of service connection 
for a left knee condition as one with which he also 
disagreed.  In March 2000, the RO issued a statement of the 
case (SOC) identifying the issues of service connection for 
PTSD, bilateral hearing loss, and tinnitus.  In April 2000, 
the veteran submitted a substantive appeal identifying the 
issues of service connection for PTSD, bilateral hearing 
loss, and tinnitus, which perfected his appeal as to these 
issues.

In March 2001, these matters came before the Board, which, 
after finding that the previously denied claim for service 
connection for hearing loss was reopened by the submission of 
new and material evidence, ultimately granted the claim for 
service connection for hearing loss.  The Board then remanded 
the issues of service connection for PTSD and tinnitus for 
further development.  The RO ultimately granted both claims, 
granting service connection for tinnitus (as well as 
effectuating the grant of service connection for hearing 
loss) in January 2002 and for PTSD in February 2003.  The 
veteran then appealed the effective dates assigned his 
hearing loss and tinnitus, and in that form those claims are 
now again before the Board.  Concerning the PTSD, however, 
the disability was evaluated as 30 percent effective December 
7, 1999, and 70 percent effective October 18, 2001.  The 
veteran has not appealed the evaluations assigned or the 
effective dates for those evaluations for PTSD.  As the 
benefit sought on appeal, service connection for PTSD, has 
been fully resolved in the veteran's favor, the claim on 
appeal to the Board has been rendered moot and there is no 
longer a question or controversy remaining with respect to 
this claim.

As above mentioned, the veteran stated he disagreed with the 
denial of service connection for a left knee disability.  The 
Board observes that service connection for a left knee 
disability was denied in a rating decision dated in September 
1974.  Thus, the Board finds the veteran's notice of 
disagreement to be an informal claim to reopen the previously 
denied claim.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  In a May 1988 rating decision, the RO denied service 
connection for bilateral hearing loss.  Notice was given by 
letter dated May 17, 1988. The veteran did not file a notice 
of disagreement as to this issue.

2.  Following the May 1988 rating decision, a claim to reopen 
the claim for entitlement to service connection for bilateral 
hearing loss was not received prior to December 7, 1999.

3.  The veteran's claim for service connection for tinnitus 
was received on December 7, 1999.  There is no document 
received prior to this that may be construed as a claim for 
service connection for tinnitus.

4.  Prior to February 23, 2001, the medical evidence 
demonstrates that treatment for the service connected DM was 
characterized by restricted diet only.

5.  Beginning February 23, 2001, the medical evidence 
demonstrates that treatment for the service connected DM is 
characterized by prescribed oral medication and restricted 
diet absent the need for prescribed insulin and regulated 
activities.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than December 
7, 1999 for the grant of service connection for bilateral 
hearing loss have not been met. 38 U.S.C.A. §§ 5102, 5103, 
5013A, 5107, 5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.400 (2006).

2.  The criteria for an effective date earlier than December 
7, 1999 for the grant of service connection for tinnitus have 
not been met. 38 U.S.C.A. §§ 5102, 5103, 5013A, 5107, 5110 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.400 
(2006).

3.  The criteria for an initial evaluation greater than 10 
percent for DM prior to February 23, 2001 and greater than 20 
percent for DM beginning February 23, 2001 has not been met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005; 38 C.F.R. § 4.120, Diagnostic Code 7913 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103(a), VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

In the present case, the veteran's original claims were for 
service connection, and the claims now before the Board-
earlier effective dates and higher initial evaluations-are 
downstream issues.  Pre-adjudication VCAA notice concerning 
service connection was not provided to the veteran.  However, 
the claims were granted and the veteran subsequently appealed 
the effective dates assigned his hearing loss and tinnitus, 
and the evaluations assigned his DM.  In May 2002, the RO 
issued VCAA notice concerning increased evaluations by 
letter.  The notice informed the veteran of the type of 
evidence needed to substantiate the claim for increased 
evaluation, namely, evidence that the disability had worsened 
in severity.  Subsequent additional notice was provided in 
February 2004 and March 2006 concerning the establishment of 
effective dates and disability ratings.  The veteran was 
informed that VA would obtain service records, VA records and 
records of other Federal agencies, and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records, or with his authorization VA would 
obtain any such records on his behalf.  He was asked to 
submit evidence, which would include that in his possession, 
in support of his claim.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini, supra, (38 C.F.R. 
§ 3.159 notice); and of Dingess, supra (notice was provided 
on five of the five elements of a service connection claim). 

The actions of the RO described  above provided the veteran a 
meaningful opportunity to participate effectively in the 
processing of the claim and to submit additional argument and 
evidence, which he did, and to address the issues at a 
hearing, which he declined.  For these reasons, any 
procedural defect caused by the timing of the notice was 
cured and the veteran has not been prejudice by any defect in 
the VCAA notice.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d. 1328 (2006) (Fed. 
Cir. Apr. 5, 2006).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained the veteran's 
available service medical records, VA and private medical 
records, and afforded the veteran VA examinations.

As the veteran has not identified additional records, 
pertinent to the claim, which have not been obtained or 
sought by the RO, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claim is required to comply with the duty to assist.

Earlier Effective Date

The veteran seeks earlier effective dates for the grant of 
service connection for hearing loss and tinnitus.  
Specifically, he states that the effective date should be the 
date of his original claim for hearing loss, which was filed 
in February 1988.  In January and February 2004, the RO 
issued letters to the veteran indicating what evidence was 
required to prevail in his claim for earlier effective dates, 
specifically requesting evidence that the veteran submitted a 
notice of disagreement to the May 1988 rating decision within 
a year after notification of the denial.  In a November 2005, 
the veteran submitted copies of his original claim for 
hearing loss, the May 1988 rating decision that denied the 
claim, and the notification letter, dated May 17, 1988.  He 
did not submit any evidence showing that he had made a notice 
of disagreement-formal or informal-within a year following 
notification of the May 1988 denial.  In addition, he 
submitted no evidence establishing that he had submitted an 
earlier claim for service connection for tinnitus.  
Regrettably, the Board finds that the veteran's claims must 
be denied.

In February 1988, the veteran filed a claim for service 
connection for hearing loss.  The RO denied this claim in May 
1988, giving the veteran notice of the decision and of his 
appellate rights in a letter dated May 17, 1988.  The veteran 
did not appeal this decision.

In December 1999, the veteran again claimed entitlement to 
service connection for hearing loss, and also claimed service 
connection for tinnitus.  In February 2000, the RO issued a 
rating decision denying both claims.  The veteran filed a 
notice of disagreement in March 2000, ultimately perfecting 
his appeal with the timely submission of his substantive 
appeal in April 2000.  The claims went before the Board.  

In March 2001, the Board issued a decision finding the 
previously denied claim for service connection for bilateral 
hearing loss had been reopened and, ultimately, granted 
service connection for hearing loss.  The claim for service 
connection for tinnitus was remanded for further development.  
In reopening the previously denied claim for service 
connection for hearing loss, the Board specifically found 
that the veteran's claim for service connection for hearing 
loss was denied by a May 1988 rating decision, which the 
veteran did not appeal.  Hence, the Board held the May 1988 
rating decision became final.  See 38 U.S.C.A. §§ 5180, 
7105(c) (West 2002 & Supp. 2005); 38 C.F.R. §§ 20.302, 
20.1103 (2006).

The RO effectuated the grant of service connection for 
bilateral hearing loss in a January 2002 rating decision, in 
which it also granted service connection for tinnitus.  The 
disabilities were evaluated as 10 percent disabling, each, 
respectively, and an effective date of December 7, 1999 was 
assigned.  This is the date that the veteran's claim for 
service connection was received by the RO.

The applicable statue and regulations provide that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.400 (2006). The effective date for the 
grant of service connection for disability compensation is 
the "[d]ay following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later." 38 C.F.R. § 
3.400(b)(2)(i).

Furthermore, the law provides that the effective date of 
compensation, based on a claim reopened with new and material 
evidence after a final disallowance, will be the date of VA 
receipt of the claim to reopen, or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110(i); 38 C.F.R. § 
3.400(q),(4). Lapier v. Brown, 5 Vet. App. 215 (1993); 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993). The effective 
date of an award of service connection is based upon a 
variety of factors, including date of claim, date entitlement 
is shown, and finality of prior decisions.

Specifically, the effective date for service connection based 
on a reopened claim cannot be the date of receipt of any 
claim which was previously and finally denied. See, e.g., 
Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that 
"the effective date of an award of service connection is not 
based on the date of the earliest medical evidence 
demonstrating a causal connection, but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA").

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r) (2006). A "claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit. See 38 C.F.R. § 3.1(p); see also 
Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992). Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA, from a veteran or his 
representative, may be considered an informal claim. Such 
informal claim must identify the benefit sought. Upon receipt 
of an informal claim, if a formal claim has not been filed, 
an application form will be forwarded to the claimant for 
execution. If received within one year from the date it was 
sent to the veteran, it will be considered filed as of the 
date of receipt of the informal claim. When a claim has been 
filed which meets the requirements of 38 C.F.R. §§ 3.151 or 
3.152, an informal request for increase or reopening will be 
accepted as a claim. 38 C.F.R. § 3.155.

A report of examination or hospitalization, which meets 
certain requirements, will be accepted as an informal claim 
for benefits if the report relates to a disability, which may 
establish entitlement. 38 C.F.R. §3.157(a) (2006); see 38 
C.F.R. § 3.155(c) (2006). Once a formal claim for 
compensation has been allowed or a formal claim for 
compensation disallowed, receipt of VA medical records or 
private medical records may be accepted as an informal claim 
under limited circumstances. See 38 C.F.R. § 3.157(b). Those 
circumstances provide, in pertinent part, that the date of 
receipt of evidence from a private physician or layman will 
be accepted as the date of receipt of a claim only when the 
evidence furnished by or on behalf of the claimant is within 
the competence of the physician or lay person and shows a 
reasonable probability of entitlement to benefits. See 38 
C.F.R. § 3.157(b)(2).

The Court has held that a report of examination or 
hospitalization may be accepted as an informal claim for 
benefits, but only after there has been a prior allowance or 
disallowance of a formal claim for compensation. Crawford v. 
Brown, 5 Vet. App. 33, 35-6 (1993); 38 C.F.R. § 3.157. See 
Lalonde v. West, supra.

As above noted, the record shows that the veteran filed a 
claim for bilateral hearing loss in February 1988.  The RO 
denied this claim in a May 1988 rating decision and notified 
the veteran of his appellate rights the same month. The 
veteran did not, however, file an appeal, and the decision 
became final.  See 38 U.S.C.A. §§  5108, 7105; 38 C.F.R. 
§§ 20.302, 20.1103. The next document filed in this claims 
folder is the veteran's claim for hearing loss and tinnitus, 
which was received by the RO on December 7, 1999.  There are 
no documents filed by the veteran or received by the RO prior 
to this claim.  

Thus, the earliest claim of record for service connection for 
hearing loss is the claim the veteran filed in December 1999.  
The veteran did not raise the issue of reopening this 
previously denied claim prior to this.

Similarly, the earliest claim for cord for service connection 
for tinnitus is the claim the veteran filed in December.  The 
veteran did not raise the issue of service connection for 
tinnitus prior to this.  

As to the possibility of an informal claim presented by VA 
examination, VA hospital records, or private medical health 
care providers, the Board notes that no such documents were 
received prior to December 1999.  Private medical records 
reflecting treatment for hearing impairment as early as June 
1999, but were not received until January 2000.  VA treatment 
records are similarly of record, but these records document 
treatment beginning in 2000.  Finally, the earliest VA 
audiological examination of record is dated in January 2000.

The May 1988 rating decision denying service connection for 
hearing loss is final, hence, it cannot be reversed or 
revised absent evidence that the decisions were clearly and 
unmistakably erroneous.  See 38 U.S.C.A. § 5109A (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.105 (2006).  The veteran has not 
alleged clear and unmistakable error before the Board. See 
Fugo v. Brown, 6 Vet. App. 40, 44 (1993). Moreover, the Board 
notes that a previous Board decision, dated in March 2001 has 
held that the May 1988 decision is final.  Therefore, the 
date that his February 1988 claim for service connection for 
hearing loss was filed cannot serve as the effective date of 
his recent award of service connection for bilateral hearing 
loss. See Lalonde v. West, supra.

After review of the evidence, the Board finds that, after the 
May 1988 rating decision, the veteran did not submit any 
communication or action indicating an intent to reopen his 
claim for bilateral hearing loss until his claim for service 
connection for hearing loss, received on December 7, 1999.

Similarly, the evidence reflects that the veteran first filed 
a claim for tinnitus in December 1999, many years after his 
discharge from active service in 1971.  Hence, the earliest 
effective date that can be granted for the service connection 
of tinnitus is the date of receipt of his claim, December 7, 
1999.

After a thorough review of the record, the Board is compelled 
to conclude that the earliest effective date that can be 
granted for the service connection of hearing loss and 
tinnitus is the date of the receipt of the claim to reopen 
the previously denied claim for service connection for 
bilateral hearing loss, and the date of the receipt of the 
claim for tinnitus-in this case, December 7, 1999 when the 
claims for both were received.  Therefore an effective date 
earlier than December 7, 1999 for service connection for 
bilateral hearing loss and tinnitus may not be assigned.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. Accordingly, the 
claims for effective dates earlier than December 7, 1999 must 
be denied.

Higher Initial Evaluations

The veteran argues that a higher evaluation is warranted for 
his service-connected DM.  After review of the medical 
evidence, the Board finds that the veteran's contentions are 
not supported.

The RO granted service connection for diabetes mellitus in a 
January 2002  rating decision. A 10 percent evaluation was 
assigned, effective January 28, 2000, the date of the VA 
examination reflecting diagnosis of the condition.  The 
veteran appealed the evaluation assigned. In a December 2002 
rating decision, the RO granted a 20 percent evaluation 
effective February 23, 2001.  As this increased rating does 
not constitute a full grant of all benefits possible, and as 
the veteran has not withdrawn his claim, the issue concerning 
entitlement to an increased rating for DM is still pending.  
See AB v. Brown, 6 Vet. App. 35 (1993).

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule). The 
ratings are based on the average impairment of earning 
capacity. Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A § 1155; 38 C.F.R. Part 4 (2006). 
When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind. Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating. 38 
C.F.R. § 4.7.

Diabetes mellitus is evaluated under Diagnostic Code 7913. A 
10 percent evaluation contemplates symptoms of the disease 
requiring restricted diet only.  A 20 percent evaluation 
contemplates symptoms of the disease requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet. A 40 percent evaluation is afforded for symptoms 
requiring insulin, restricted diet, and regulation of 
activities. See 38 C.F.R. § 4.120, Diagnostic Code 7913 
(2006).

VA treatment records reflect follow up for the veteran's 
diabetes.  However, these records show that treatment with 
diet restriction and exercise only was prescribed until June 
2001, when the veteran presented with increased symptoms of 
urination and thirst, tingling in his feet, and blood sugar 
levels between 250 and 650.  Oral medication was prescribed.  
An entry dated as late as June 2005 reflects that insulin has 
not yet been prescribed.  This entry shows the veteran was 
cautioned that he may require insulin if he does not get his 
diabetes under control with diet, exercise and oral 
medication.  There is no indication in the record as of yet 
that the veteran's activities have been regulated, or that he 
has been prescribed insulin.  

After review of the medical evidence, the Board finds that 
the disability picture represented does not meet the criteria 
for an initial evaluation of 10 percent prior to February 23, 
2001.  In addition, the medical evidence does not present a 
disability picture meeting the criteria for an initial 
evaluation greater than 20 percent beginning February 23, 
2001.  In pertinent part, the medical evidence shows that the 
veteran was treated for his DM with a restricted diet only 
until June 2001.  The medical evidence shows that while the 
veteran was prescribed oral medication in June 2001, and has 
been on a restricted diet and told to exercise, he has not 
required insulin; nor have his activities been regulated.

The Board notes that the veteran is separately service-
connected for other manifestations and disabilities 
attributed to his DM.  A May 2003 rating decision granted 
service connection for coronary artery disease, peripheral 
neuropathy of the upper and lower extremities, hypertension, 
residuals of cerebrovascular accident, and erectile 
dysfunction in May 2003.  In the same decision, the RO denied 
service connection for diabetic retinopathy, a kidney 
condition, and circulatory problems as secondary to the 
service-connected DM.  The veteran has not appealed the 
evaluations or effective dates assigned the newly service-
connected conditions, nor has he appealed the denial of 
service connection for the other manifestations claimed as 
secondary to the DM.  The Board is therefore precluded from 
considering manifestations of these service-connected 
conditions associated with the service-connected DM under 
38 C.F.R. § 4.14, and is otherwise precluded form considering 
those manifestations the veteran has attributed to his 
service-connected DM for which service connection has been 
denied.  See 38 U.S.C.A. §§ 7105, 5108; 38 C.F.R. §§ 20.302, 
20.1103. 

Thus, the Board finds that a preponderance of the evidence 
does not establish that the service connected DM meets the 
criteria for an initial evaluation greater than 10 percent 
prior to February 23, 2001, or an initial evaluation greater 
than 20 percent beginning February 23, 2001.  The claims are 
therefore denied.  

The Board has considered whether "staged ratings" other 
than that already discussed may be assigned in the present 
case, as required by Fenderson v. West, 12 Vet. App. 119 
(1999).  In the present case, however, the Board finds that 
"staged ratings" other than that already assigned are not 
warranted.

The Board has considered referral of the case for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1), but the Board finds no basis for further action 
on this question as there are no circumstances presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  


ORDER

An effective date earlier than December 7, 1999 for the grant 
of service connection for bilateral hearing loss is denied.

An effective date earlier than December 7, 1999 for the grant 
of service connection for tinnitus is denied.

An initial evaluation for DM greater than 10 percent prior to 
February 23, 2001 and greater than 20 percent beginning 
February 23, 2001 is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


